Case 1:19-cv-04370-JMS-DLP Document 60 Filed 07/07/20 Page 1 of 3 PageID #: 755




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 BRENDA LYNN WHITE,                                  )
                                                     )
                Plaintiff/Counter-Defendant,         )
                                                     )
                         v.                          )       No. 1:19-cv-04370-JMS-DLP
                                                     )
 AMERICAN FAMILY MUTUAL INS. CO.,                    )
                                                     )
                 Defendant/Counterclaimant.          )


                                                 ORDER

        On April 17, 2020, the Court granted a Motion to Dismiss filed by Defendant American

 Family Mutual Insurance Company ("American Family"), dismissed Plaintiff Brenda White's

 claims in this matter with prejudice, and entered final judgment. [Filing No. 39; Filing No. 40.]

 After American Family filed a Motion to Enter Final Appealable Judgment, noting that it had

 asserted a counterclaim against Ms. White which remained unresolved, the Court re-opened the

 case. [Filing No. 50; Filing No. 54.] Subsequently, American Family filed a Motion to Dismiss

 its counterclaim against Ms. White, and the Court granted the motion and entered final judgment.

 [Filing No. 55; Filing No. 56; Filing No. 57.] In the meantime, Ms. White filed a Notice of Appeal

 related to the Court's ruling on American Family's Motion to Dismiss. [Filing No. 41.] Ms. White

 has now filed a "Motion Asking That My Complaint Be Heard, And, I Plead That This Matter Not

 Go To The Motion To Enter Final Appealable Judgment." [Filing No. 59.] The Court construes

 Ms. White's motion as a Motion to Reconsider, which is now ripe for the Court's decision.




                                                 1
Case 1:19-cv-04370-JMS-DLP Document 60 Filed 07/07/20 Page 2 of 3 PageID #: 756




                                                  I.
                                      STANDARD OF REVIEW

        Affording relief through granting a motion for reconsideration brought pursuant to Fed. R.

 Civ. P. 59(e) is an "extraordinary remed[y] reserved for the exceptional case." Foster v. DeLuca,

 545 F.3d 582, 584 (7th Cir. 2009). Rule 59 motions are for the limited purpose of "correct[ing]

 manifest errors of law or fact or…present[ing] newly discovered evidence." Rothwell Cotton Co.

 v. Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987) (citation and quotation omitted). "A

 'manifest error' is not demonstrated by the disappointment of the losing party. It is the 'wholesale

 disregard, misapplication, or failure to recognize controlling precedent.'" Oto v. Metropolitan Life

 Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000) (quoting Sedtrak v. Callahan, 987 F. Supp. 1063, 1069

 (N.D. Ill. 1997)).

                                                II.
                                            DISCUSSION

        Ms. White states only the following in her Motion to Reconsider:




 [Filing No. 59.]




                                                  2
Case 1:19-cv-04370-JMS-DLP Document 60 Filed 07/07/20 Page 3 of 3 PageID #: 757




        Ms. White raises the same arguments that she made in response to American Family's

 Motion to Dismiss – that American Family was unresponsive when she filed her claim, and that it

 wrongfully failed to pay her claim. But a party seeking reconsideration cannot merely rehash

 previously rejected arguments. Caisse Nationale de Credit Agricole v. CBI Indus., 90 F.3d 1264,

 1269 (7th Cir. 1996). In short, Ms. White has not pointed to a manifest error by the Court in

 dismissing her lawsuit, nor has she presented newly discovered evidence. Her "Motion Asking

 That My Complaint Be Heard, And, I Plead That This Matter Not Go To The Motion To Enter

 Final Appealable Judgment" is DENIED.

                                                 III.
                                            CONCLUSION

        For the foregoing reasons, Ms. White's "Motion Asking That My Complaint Be Heard,

 And, I Plead That This Matter Not Go To The Motion To Enter Final Appealable Judgment," [59],

 which the Court treats as a Motion to Reconsider, is DENIED. This case is closed, and Ms. White

 must raise any further issues related to her claims in this litigation with the Seventh Circuit Court

 of Appeals.




         Date: 7/7/2020




 Distribution via United States Mail to:

 Brenda White
 4141 N. Ridgeview Drive
 Indianapolis, IN 46226

 Distribution via ECF only to all counsel of record

                                                  3
